Citation Nr: 0302621	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-02 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for residuals of 
a compound fracture of the left femur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
residuals of a compound fracture of the left femur and 
assigned a noncompensable evaluation effective June 25, 1997.

At his hearing in June 2000, the veteran and his 
representative contended that the veteran's service-connected 
disabilities should include nerve damage resulting in foot 
drop.  These contentions constitute an informal claim for 
service connection for nerve damage.  In reviewing the 
veteran's claim for an increased rating for residuals of a 
fracture of the femur, the RO noted that service connection 
was not in effect for nerve damage.  However, the RO has not 
decided the question of entitlement to service connection for 
nerve damage aand notified the veteran of such a decision.  
As a result, the veteran has not had an opportunity to appeal 
this claim and it is not before the Board.  The RO should 
respond appropriately to the claim for service connection for 
nerve damage and notify the veteran of any action taken on 
the claim.  

FINDING OF FACT

Throughout the period under consideration, the veteran's 
residuals of a compound fracture of the left femur have been 
manifested by left hip pain that is comparable to malunion 
with slight hip disability.




CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, but no 
greater, for residuals of a compound fracture of the left 
femur have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5255 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records dated May 1967 indicates that the 
veteran sustained a compound fracture of left femur without 
artery and/or nerve involvement due to motor vehicle 
accident.  The veteran underwent debridement of the fracture 
of the left femur, insertion of a Steinmann pin in his tibial 
turbercle.  A delayed primary closure of the thigh would was 
done in May 1967.  Postoperative course was benign and in 
July 1967 he was placed in a hip spica.  An August 1967 x-ray 
revealed good healing.  The veteran had good range of motion 
of his hip and knee, and had full weight bearing with 
crutches.  Range of motion of the left hip in September 1967 
was 0 to 125 degrees flexion.  The veteran was lifting 50 
pounds with progressive resistive exercise for the left knee.  
The discharge examination dated August 1968 diagnosed status 
post compound fracture, left femur.  

A statement from B.J.M., M.D., dated July 1997 indicates that 
the veteran had been seen since 1976 and has had a chronic 
low back syndrome with intermittent episodes of sciatic pain.  
It was noted that the veteran wore a support belt at work.

At his November 1998 RO hearing, the veteran testified that a 
VA doctor indicated that his nerve damage and the development 
could be traced to his compound fracture in service, but she 
would not provide a medical statement to that effect.  The 
veteran indicated that he suffered from pain in his left leg 
due to his deep vein thrombosis and had to elevate his leg 
and wear an elastic stocking.  He testified that sometimes 
his ankle would swell.  Initially, he indicated, he was 
taking Coumadin to thin his blood due to clot.  

At his July 2000, Travel Board hearing, the veteran testified 
that he sustained substantial damage to his leg due to the 
compound fracture.  He indicated that he was told by a VA 
doctor that his foot drop was related to his fracture in 
service, however, the doctor would not put the opinion in 
writing.  He indicated that his foot was unstable and it was 
hard for him to walk.  The veteran also testified that it was 
difficult to walk after sitting for prolonged periods.

VA outpatient treatment reports dated October 1998 to 
February 2002 show that the veteran was seen for rheumatoid 
arthritis and shingles on both lower extremities.  In October 
2000 it was noted that the veteran's gait was abnormal due to 
foot drop and muscle strength was 4/5 in all extremities.  

At his October 2001 VA bone examination, the veteran reported 
that in 1997 he developed deep vein thrombosis of the left 
lower extremity and a drop foot was noted on that side at 
that time.  The veteran had not noticed any foot drop in that 
extremity up until 1997.  He indicated that his main problem 
was that he had a limp and had swelling of this left leg.  

The examination showed his left femur to be one half inch 
shorter than his right.  There was a large lateral femoral 
scar with fascial defect in the mid portion of the scar which 
was somewhat tender to deep palpation.  The scar itself was 
of good quality.  There did not appear to be any areas of 
breakdown.  Range of motion of the hips was equal to the 
contralateral side.  His knees had full range of motion equal 
to the contralateral side.  There was some swelling of the 
left ankle which the veteran indicated had been present ever 
since he had the deep vein thrombosis in that extremity.  
There was marked weakness in dorsiflexion of the left foot.  
The veteran was unable to dorsiflex against gravity or 
resistance.  The diagnoses were drop foot, left lower 
extremity, probably secondary to the trauma of the left femur 
and scarring in that area which was essentially aggravated by 
the deep vein thrombosis and the drop foot being associated 
with the deep vein thrombosis, as well as, the underlying 
scarring of the femur in that extremity, which was probably 
also contributing to the deep vein thrombosis and secondarily 
to the foot drop.  

At his February 2002 VA bone examination, the veteran 
reported that he had very little pain associated with the 
fractured femur.  He denied any knee problems and indicated 
that he got occasional pain in his left hip, but it was not a 
persistent acute problem.  It was noted that the veteran 
still walked with a limp and still had his drop foot.

The examination of the left femur showed approximately 0.5 
inch shortening of the femur from his hip to his knee.  There 
was a large femoral scar on the lateral aspect of the femur 
and there was a fascial defect in the mid portion of the scar 
and deep palpation to this area did show some tenderness.  
The scar did not have any areas of scabbing or erythema.  
Examination of the hip showed the veteran had full squatting 
capability bilaterally at 133 degrees of flexion and 0 
degrees of extension.  There was 20 degrees of internal and 
35 degrees of external rotation in both hips.  There was 
adduction of 20 degrees and abduction of 35 degrees of both 
hips.  It was noted that the veteran's examination of the 
femur and left hip indicated that he had the surgery and the 
trauma to the left femur but has had very minimal other 
findings, except for the drop foot.  The examiner noted that 
the question arose as to why the veteran had a drop foot.  
The possibility of it coming from the history of degenerative 
disc disease of the lumbar spine supported the contention 
that this might be because of his drop foot.  However, it 
seemed to the examiner that since his degenerative disc 
disease had been present for a very long time certainly 
shortly after discharge from the service then his drop foot 
would have shown prior to this.  The drop foot manifested 
itself immediately after the deep vein thrombosis, which 
probably was secondary to his trauma and pathology of the 
left femur.

At his VA peripheral nerve examination in February 2002, the 
veteran reported that with the exception of a slight limp, 
his left leg was fully functional with only occasional slight 
pain at the surgical site for 30 years until 1997 when he 
developed a deep vein thrombosis behind the left knee 
requiring hospitalization and anticoagulation.  Shortly 
thereafter, the veteran stated, that he developed a left foot 
drop, which had not abated.  He also had a chronic edema of 
the left ankle.  Of interest, was the fact that the veteran 
stated that he did not wear a foot brace to counter the foot-
drop and again with the exception of a slight limp, abulated 
satisfactorily.  

The examination showed a well-healed lateral femoral scar 
with a fascial defect in the mid portion of the scar.  The 
veteran reported some tenderness to deep palpation in this 
area.  Examination of the iliopsoas hip flexor showed it to 
be 5/5.  This muscle was supplied by the femoral nerve.  The 
hamstring muscles tested 5/5.  This group of muscles was 
supplied by the sciatic nerve.  The flexor digitorum longus 
was tested at 5/5.  This muscle was supplied by the tibial 
nerve.  The extensor hallux longus and the extensor digitorum 
longus tested 1/5 and these muscles were supplied by the deep 
peroneal nerve.  However, the peroneus longus and brevis 
tested 4/5 where were supplied by the superficial peroneal 
nerve.  The dorsal pedal and posterior tibialis pulses were 
1+ bilaterally, indicating a reasonably good vascular 
circulation.  Varicosities were noted at the left ankle along 
with edema.  

The examiner noted that he found it curious that there was a 
relatively asymptomatic period in the left leg as related to 
foot drop for 30 years.  He indicated that it was unlikely 
that the fractured femur would have resulted in a "delayed 
reaction" after 30 years causing injury to the sciatic nerve, 
which in the area of the fracture was composed of the tibial 
and common peroneal nerve, such that this examination only 
showed a possible traumatic neuropathy involving the common 
peroneal, but not the tibial nerve.  The sciatic nerve 
bifurcated at the level of the knee with the tibial nerve 
proceeding posteriorly down the leg to supply the flexors of 
the foot and the common peroneal nerve to swing around the 
head of the fibula to proceed down the leg anteriorly to 
supply the extensors of the foot.  The common peroneal itself 
bifurcates just below the head of the fibula anteriorly to 
become a superficial peroneal nerve and a deep peroneal 
nerve.  It was the deep peroneal nerve that manifested the 
profound weakness in dorsiflexion of the foot, while the 
superficial peroneal manifested itself as a modest weakness 
of eversion of the foot.  The deep vein thrombosis, which 
occurred behind the knee most likely would have transiently 
involved nerve conduction through the lower end of the 
sciatic nerve and the proximal ends of the common peroneal 
and tibial nerve after they have bifurcated from the sciatic 
nerve.  If any damage to these nerves occurred as a result of 
the deep vein thrombosis, this should have cleared and left 
no permanent nerve damage.  Based upon this assessment and 
evaluation, it was the opinion of the examiner that a degree 
of functional overlay and malingering likely played a part in 
this veteran's symptomatology involving the left leg.


Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
statement from B.J.M., M.D., dated July 1997; VA outpatient 
treatment records dated October 1998 to February 2002; VA 
examinations dated October 2001 and February 2002; transcript 
of RO hearing dated November 1998; transcript of Travel Board 
hearing dated July 2000.  

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  

This case was also remanded by the Board in September 2000 
for further development to include the scheduling of a VA 
examination.  

The RO sent the veteran a letter dated September 2001 
notifying the veteran that a VA examination would be 
scheduled and what additional information would be needed 
from the veteran.  

In December 2002, the RO sent the veteran a letter informing 
him that his claim was being forwarded to the Board of 
Veterans' Appeals, and that he could submit additional 
evidence in support of his claim.  

Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  For these reasons, 
further development is not needed to meet the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The service connected residuals of a compound fracture of the 
left femur is an original claim placed in appellate status by 
a notice of disagreement taking exception with the initial 
rating assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's residuals of a compound fracture of the left 
femur disability is currently evaluated as 10 percent 
disabling pursuant to the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  Under those criteria, a 10 percent 
rating is assigned for malunion of the femur with slight knee 
or hip disability.  A 20 percent rating is warranted for 
malunion of the femur with moderate knee or hip disability.  
A 30 percent rating is warranted for malunion of the femur 
with marked knee or hip disability.  A 60 percent rating is 
warranted for a fracture of the surgical neck of the femur, 
with a false joint.  A 60 percent rating may be assigned for 
fracture of the shaft or anatomical neck of the femur, with 
nonunion, without loose motion, and weight bearing preserved 
with the aid of a brace.  An 80 percent rating is assigned 
for a fracture of the shaft or anatomical neck of the femur, 
with nonunion and loose motion (spiral or oblique fracture).

Although Diagnostic Code 5255 contemplates both knee and hip 
disability related to impairment of the femur, the veteran's 
left knee disability is a separately-rated disability from 
the left femoral fracture residuals currently being 
discussed.  To apply the symptoms relating to the left knee 
in the adjudication of the current claim would constitute 
pyramiding.  See 38 C.F.R. § 4.14.  Therefore, symptomatology 
pertaining to the veteran's left knee may not be considered 
when adjudicating the issue of entitlement to an increased 
rating for left femoral fracture residuals.  Therefore, the 
analysis will thus focus only on those disabling symptoms 
directly associated with the veteran's left femur fracture, 
which have been described in the factual background section 
above.

When extension of a thigh is limited to 5 degrees, a 10 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251.  Disability ratings based on limitation of flexion 
of a thigh are as follows: 40 percent when limitation is to 
10 degrees; 30 percent when limitation is to 20 degrees; 20 
percent when limitation is to 30 degrees; and 10 percent when 
limitation is to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.

In rating impairment of a thigh, a 20 percent rating is 
assigned for limitation of abduction with motion lost beyond 
10 degrees, and a 10 percent rating is assigned for 
limitation of adduction manifested by an inability to cross 
the legs, or for limitation of rotation that prevents toe-out 
more than 15 degrees in the affected leg.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.

When hip disability is manifested by flail joint, an 80 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5254.

Analysis

The preponderance of the evidence shows that the veteran's 
current left leg disability most closely reflects femur 
impairment with a "slight" hip or knee disability.  As such, 
the disability warrants a 10 percent rating pursuant to 
Diagnostic Code 5255.  38 C.F.R. § 4.71a, Diagnostic Code 
5255.

At his February 2002 VA examination, the veteran complained 
of left hip pain and walked with a limp.  As described above, 
the provisions of 38 C.F.R. § 4.40 and 4.45 in essence allow 
for the assignment of additional disability for functional 
loss due to pain.  See also Spurgeon v. Brown, 10 Vet. App. 
194, 196 (1997).

As to disability resulting from pain, the February 2002 
examiner noted that the examination of the hip showed the 
veteran had full squatting capability bilaterally at 133 
degrees of flexion and 0 degrees of extension.  There was 20 
degrees of internal and 35 degrees of external rotation in 
both hips.  There was adduction of 20 degrees and abduction 
of 35 degrees of both hips.  It was noted that the veteran's 
examination of the femur and left hip indicated that he had 
the surgery and the trauma to the left femur but had had very 
minimal other findings, except for the drop foot.  The rating 
in question in this decision does not take foot drop into 
consideration, as the question of whether an additional, 
separate rating is warranted for nerve damage has not been 
resolved.

There is no medical evidence to identify any functional loss 
which would allow for the assignment of a disability rating 
higher than 10 percent under 38 C.F.R. §§ 4.40, 4.45 and/or 
4.59.  In short, any functional limitations caused by the 
veteran's service-connected left femur fracture are de 
minimus and, even with the application of the DeLuca factors, 
do not approximate the pathology associated with higher 
disability ratings.

In this case, it is found that the veteran has 
extension/flexion from 0 to 133 degrees, abduction from 0 to 
45 degrees, adduction from 0 to 20 degrees, and external 
rotation of 35 degrees.  With this range of motion on flexion 
and extension, the veteran's left leg disability does not 
warrant a 10 percent rating under either Diagnostic Code 5251 
or 5252.  Similarly, his range of motion on adduction and 
abduction is not limited to such a degree that a compensable 
rating is in order under Diagnostic Code 5253.  

The veteran does not have ankylosis of the hip, so evaluation 
under Diagnostic Code 5250 would not be appropriate.  Neither 
does he have flail joint, so rating under Diagnostic Code 
5254 is inapplicable.

In sum, resolving the benefit of the doubt in veteran's 
favor, it is found that the preponderance of the evidence 
supports an increased rating to 10 percent, under Diagnostic 
Code 5255, for residuals of a compound fracture of the left 
femur.


ORDER

Entitlement to an initial evaluation of 10 percent for 
residuals of a compound fracture of the left femur is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

